IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                              :                         NO. 454
                                    :
         ORDER AMENDING RULE 4.2 OF :                         MAGISTERIAL RULES DOCKET
         THE RULES GOVERNING        :
         STANDARDS OF CONDUCT OF :
         MAGISTERIAL DISTRICT       :
         JUDGES                     :




                                                ORDER


PER CURIAM

      AND NOW, this 5th day of May, 2021, upon the recommendation of the Minor Court
Rules Committee; the proposal having been published for public comment at 50 Pa.B.
4017 (August 8, 2020):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 4.2 of the Rules Governing Standards of Conduct of Magisterial District Judges
is amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective immediately.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.